UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ERNEST CALVINO, JR,
                           Plaintiff,
                   -against-
LORETTA Y. JONES; SEGUN SHIFT
SUPERVISER; FIRST SHIFT SUPERVISER;
FIRST SHIFT STAFF,
                           Defendants.

ERNEST CALVINO, JR.,
                                                          1:19-CV-11601 (CM)
                           Plaintiff,
                                                          1:19-CV-11610 (CM)
                   -against-
                                                          1:19-CV-11611 (CM)
ANNEKA C.,
                                                          CIVIL JUDGMENT
                           Defendant.

ERNEST CALVINO, JR,
                           Plaintiff,
                   -against-
INTERNAL AFFE, OLDKEM-311; CITY OF
NEW YORK,
                           Defendants.

       Pursuant to the order issued December 23, 2019, dismissing the complaints,

       IT IS ORDERED, ADJUDGED AND DECREED that the complaints are dismissed

under 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.
         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:    December 23, 2019
          New York, New York

                                                       COLLEEN McMAHON
                                                   Chief United States District Judge




                                             2
